Citation Nr: 1426099	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for asthma and bronchitis.  

2. Entitlement to service connection for a bilateral foot disability.  

3. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

4. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing in October 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In March 2013, the Board denied the Veteran's lung condition claim and remanded his bilateral foot disability claim.  He appealed the issue of entitlement to service connection for a lung condition to the U. S. Court of Appeals for Veterans Claims (Court), and in a January 2014 Order, the Court granted the parties' December 2013 Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion. 

While the case was pending at the Court, the RO completed the additional development requested for the Veteran's bilateral foot disability claim, which remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's lung condition claim, additional development must be conducted with regard to his alleged exposure to mustard gas.  With regard to his bilateral foot disability claim, the March 2013 VA examiner's opinion does not apply the correct evidentiary standard and an addendum opinion is needed.  Lastly, the RO denied the Veteran's petitions to reopen claims of service connection for PTSD and diabetes mellitus in December 2011.  He filed a timely Notice of Disagreement in December 2011 and elected the Decision Review Officer process in July 2012.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his petitions to reopen claims of service connection for PTSD and diabetes mellitus.  

2. Return the Veteran's claims file to the examiner who conducted the March 2013 foot disabilities examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is deemed necessary, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) With regard to a disability of the left fifth toe and a calcium deposit on the right foot, the examiner must provide an opinion as to whether it is medically undebatable that these pre-existing disabilities were aggravated beyond their natural progression by his period of service.  The examiner is advised that the evidentiary standard is "clear and unmistakable," which is a more formidable evidentiary standard than "at least as likely as not" (50 percent probability or greater).  

c) With regard to the remaining foot disabilities diagnosed at the March 2013 VA examination, the examiner should expand his rationale beyond relying on a lack of medical treatment for 35 years and also address the Veteran's lay assertion that he fell out of his bunk and hurt his feet, and that he has had persistent symptoms since that time.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Then, to develop the Veteran's mustard gas claim, transfer jurisdiction of his claims file to the VA RO in Muskogee, Oklahoma, as set forth in M21-1MR, IV.ii.1.F.21.a.

4. Afford the Veteran an additional opportunity to submit any information that is not currently of record that is pertinent to his allegation of mustard gas exposure.  Pursuant to M21-1MR, IV.ii.1.F.22.b, evidence of full-body exposure to mustard gas should be requested because asthma and bronchitis are disabilities listed under 38 C.F.R. § 3.316(a) (2013).  The RO must follow the procedures set forth in M21-1MR, IV.ii.1.F.22.c-d for verification of exposure to mustard gas, to include searching the Department of Defense database of individuals exposed to mustard gas.  

5. IF AND ONLY IF exposure to mustard gas is NOT verified, schedule the Veteran for an examination with an appropriate clinician for his asthma and bronchitis.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) After considering the evidence of record, including the Veteran's lay assertions, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma and bronchitis began during active service or are related to any incident of service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



